Case 3:14-cv-00852-REP-AWA-BMK Document 300 Filed 11/16/18 Page 1 of 2 PageID# 10327



                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF VIRGINIA
                                      Richmond Division

                                                     )
         GOLDEN BETHUNE-HILL, et al.,                )
                                                     )
                       Plaintiffs,                   )
                                                     )
                           v.                        )
                                                     )          Civil Action No. 3:14-cv-852
           VIRGINIA STATE BOARD OF                   )
               ELECTIONS, et al.,                    )
                                                     )
                      Defendants,                    )
                                                     )
                                                     )


       CORPORATE DISCLOSURE STATEMENT OF NEW VIRGINIA MAJORITY

           Pursuant to Federal Rule of Civil Procedure 7.1 and Local Rule 7.1(A), New Virginia

    Majority states that it is a non-profit entity, has no corporate parent and otherwise has nothing to

    disclose pursuant to these Rules.

   Dated: November 16, 2018                                    Respectfully submitted,

                                                                              /s/
                                                               Jeffrey A. Breit (VSB No. 18876)
                                                               BREIT DRESCHER IMPREVENTO, P.C.
                                                               Towne Pavilion Center II
                                                               600 22nd Street, Suite 402
                                                               Virginia Beach, Virginia 23451
                                                               Telephone: 757.622.6000
                                                               Facsimile: 757.670.3939
                                                               Email: Jeffrey@breit.law

                                                               Counsel for Amicus Curiae New
                                                               Virginia Majority
Case 3:14-cv-00852-REP-AWA-BMK Document 300 Filed 11/16/18 Page 2 of 2 PageID# 10328




                                         Certificate of Service

           I hereby certify that on this 16th day of November, 2018, I have electronically filed the
    foregoing document with the Clerk of Court using the United States District Court, Eastern District
    of Virginia, Richmond Division, CM/ECF system, which will then send a notification of such filing
    (NEF) to all counsel of record.


   Dated: November 16, 2018                                    Respectfully submitted,

                                                                              /s/
                                                               Jeffrey A. Breit (VSB No. 18876)
                                                               BREIT DRESCHER IMPREVENTO, P.C.
                                                               Towne Pavilion Center II
                                                               600 22nd Street, Suite 402
                                                               Virginia Beach, Virginia 23451
                                                               Telephone: 757.622.6000
                                                               Facsimile: 757.670.3939
                                                               Email: Jeffrey@breit.law

                                                               Counsel for Amicus Curiae New
                                                               Virginia Majority
